Title: To George Washington from William Jackson, 3 June 1783
From: Jackson, William
To: Washington, George


                  
                     Sir,
                     War-Office June 3. 1783.
                  
                  I do myself the honor to transmit to Your Excellency a late resolve of Congress.  I am, with the most respectful attachment, Your Excellency’s obedient, humble servant
                  
                     W. Jackson.
                     
                  
               